Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 27th day of February,
2018 (the “Effective Date”), between Viveve Medical, Inc., a Delaware
corporation (the “Company”), and James G. Atkinson (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an offer letter, dated
January 30, 2015 (the “Prior Agreement”), which the Company and the Executive
intend to replace with this Agreement; and

 

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the new terms and
conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.     Employment.

 

(a)     Term. The term of this Agreement shall commence on the Effective Date
and continue until terminated in accordance with the provisions hereof (the
“Term”).

 

(b)     Position and Duties. During the Term, the Executive shall serve as the
Chief Business Officer and President of the Company, and shall have supervision
and control over and responsibility for the day-to-day business and affairs of
the Company as may from time to time be prescribed by the Chief Executive
Officer (the “CEO”), provided that such duties are consistent with the
Executive’s position or other positions that the Executive may hold from time to
time. The Executive shall devote substantially all of the Executive’s full
working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, and may receive compensation from such other boards, with the
approval of the Board of Directors of the Company (the “Board”), which shall not
be unreasonably withheld and so long as such service does not materially
interfere with the Executive’s performance of the Executive’s duties to the
Company as provided in this Agreement.

 

2.     Compensation and Related Matters.

 

(a)     Base Salary. The Executive’s initial annual base salary shall be
$353,500. The Executive’s base salary shall be reviewed annually by the Board or
the Compensation Committee of the Board (the “Compensation Committee”). The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices for executive officers, but no less frequently than
semi-monthly. The Executive shall not be required to defer any portion of Base
Salary.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Cash Incentive Compensation. During the Term, the Executive shall be
eligible to receive annual cash incentive compensation as determined by the
Board or the Compensation Committee from time to time. The Executive’s initial
target annual cash incentive compensation shall be 40 percent of the Executive’s
Base Salary, and shall be subject to such thresholds as set forth in the
Company’s then current compensation policy and guidelines applicable to
executives. The target annual cash incentive compensation in effect at any given
time is referred to herein as the “Target Annual Cash Incentive Compensation.”
Except as otherwise provided herein, to earn cash incentive compensation, the
Executive must be employed by the Company on the day such cash incentive
compensation is paid. Payment of the annual cash incentive compensation shall be
made by the Company consistent with the Company’s then current compensation
policy and guidelines applicable to executives. The Executive shall be entitled
to participate in any other bonus plan established by the Board or the
Compensation Committee for executives that is in addition to the Target Annual
Cash Incentive Compensation.

 

(c)     Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and documented expenses incurred by the
Executive during the Term in performing services hereunder, in accordance with
the policies and procedures then in effect and established by the Company for
its executive officers.

 

(d)     Equity Grants. Each year during the Term, the Board shall review
Executive’s equity eligibility.

 

(e)     Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

(f)     Vacations. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s policies and procedures in effect from
time to time. The Executive shall also be entitled to all paid holidays given by
the Company to its executive officers.

 

3.     Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

 

(a)     Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death, except that such termination shall not affect any vested
rights which Executive may have at the time of death pursuant to any insurance
or other death benefit plans or agreements of the Company, which shall continue
to be governed by the provision of such plans and agreements.

 

(b)     Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. Such termination shall not affect any
vested rights which Executive may have at the time of such disability pursuant
to any insurance or other disability plans or agreements of the Company, which
shall continue to be governed by the provision of such plans and agreements. If
any question shall arise as to whether during any period the Executive is
disabled so as to be unable to perform the essential functions of the
Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Notwithstanding anything to the contrary set forth in
this Section 3(b), nothing in this Section 3(b) shall be construed to limit or
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) Executive’s unauthorized use or disclosure of the
Company’s Confidential Information (as defined in the Restrictive Covenants
Agreement that is defined below), which use or disclosure causes material harm
to the Company, (ii) Executive’s material breach of any agreement between
Executive and the Company, (iii) Executive’s material failure to comply with the
Company’s written policies or rules, (iv) Executive’s conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State, (v) Executive’s gross negligence or willful misconduct, (vi) Executive’s
continuing failure to perform assigned duties after receiving written
notification of the failure from the Company’s Board of Directors, or (vii)
Executive’s failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested Executive’s cooperation. Where the alleged Cause is
susceptible of cure, the Company shall provide the Executive with written and
reasonable notice specifying the facts constituting the alleged Cause and thirty
(30) days opportunity to cure. Should the Company contend that the alleged Cause
has not been cured, the Company shall so advise the Executive in writing and
shall provide Executive with an opportunity to be heard by the Board before the
Board determines whether Cause exists to terminate Executive’s employment
pursuant to this subparagraph. Where the alleged Cause is not susceptible of
cure, similarly the Company shall provide the Executive with written and
reasonable notice specifying the facts constituting the alleged Cause and an
opportunity to be heard by the Board before the Board determines whether Cause
exists to determine Executive’s employment pursuant to this subparagraph.

 

(d)     Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

 

(e)     Termination by the Executive. The Executive may terminate the
Executive’s employment hereunder at any time for any reason, including but not
limited to, Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events without the
Executive’s consent: (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution from the
then-current levels of the Executive’s Base Salary or Target Annual Cash
Incentive Compensation, except for across-the-board salary reductions based on
the Company’s financial performance similarly affecting all senior management
employees of the Company; (iii) a change in the geographic location at which the
Executive provides services to the Company to a location that is more than fifty
(50) miles from where Executive provides services to the Company on the
Effective Date (which for the avoidance of doubt does not include a change of
location if the Executive telecommutes and voluntarily relocates or decides to
start commuting into the office); or (iv) the material breach of this Agreement
by the Company. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 90 days after such condition is known to the
Executive; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist, or while cured temporarily, recurs; and (v)
the Executive terminates the Executive’s employment within twelve (12) months
after a Good Reason condition exists. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred solely for that occurrence of that condition and shall not preclude any
other future occurrences of any condition from constituting “Good Reason”.

 

3

--------------------------------------------------------------------------------

 

 

(f)     Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)     Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of disability under Section 3(b), by the Company for Cause under Section 3(c) or
by the Company without Cause under Section 3(d), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 60 days after the date on
which a Notice of Termination is given, and (iv) if the Executive’s employment
is terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

4.     Compensation Upon Termination.

 

(a)     Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(c) of this Agreement) and unused vacation
that accrued through the Date of Termination on or before the time required by
law but in no event more than 30 days after the Executive’s Date of Termination;
and (ii) any vested benefits the Executive may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).

 

4

--------------------------------------------------------------------------------

 

 

(b)     Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
the Executive’s employment for Good Reason as provided in Section 3(e), then the
Company shall pay the Executive the Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective no later than
sixty (60) days following the Termination Date:

 

(i)     the Company shall pay the Executive an amount equal to nine months of
the Executive’s Base Salary, (prior to any reduction in Base Salary triggering a
resignation for Good Reason, if applicable) plus any incentive compensation
earned with respect to any completed calendar year period but unpaid as of the
Date of Termination (the “Severance Amount”); and

 

(ii)     upon the Date of Termination, notwithstanding any other provision
contained in any applicable option agreement or other stock-based award
agreement, all stock options and other stock-based awards held by the Executive
in which the Executive would have vested if he had remained employed for an
additional six (6) months following the Date of Termination shall vest and
become exercisable or nonforfeitable as of the Date of Termination; and

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (a) nine months following the date of termination, (b) the
end of the Executive’s COBRA health continuation period or (c) the date the
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and the
Executive’s eligibility for any such benefits shall be promptly reported by the
Executive to the Company), in an amount equal to the monthly employer
contribution that the Company would have made to provide health insurance to the
Executive if the Executive had remained employed by the Company; and

 

(iv)     the amounts payable under Section 4(b)(i) and (iii) shall be paid out
in substantially equal installments in accordance with the Company’s payroll
practice over nine months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

5

--------------------------------------------------------------------------------

 

 

5.     Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control (as defined below). These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to the
Executive’s assigned duties and the Executive’s objectivity during the pendency
and after the occurrence of any such event. These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 4(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 12 months after the occurrence of any event
constituting a Change in Control.

 

(a)     Change in Control. During the Term, if within 12 months after a Change
in Control, the Executive’s employment is terminated by the Company (or its
successors or assigns) without Cause as provided in Section 3(d) or the
Executive terminates the Executive’s employment for Good Reason as provided in
Section 3(e), then, subject to the Executive signing the Separation Agreement
and Release and the Separation Agreement and Release becoming fully effective no
later than sixty (60) days following the Termination Date:

 

(i)     the Company shall pay the Executive a lump sum in cash in an amount
equal to one times the sum of (A) the Executive’s then current Base Salary
(prior to any reduction in Base Salary triggering a resignation for Good Reason,
if applicable or the Executive’s Base Salary in effect immediately prior to the
Change in Control, if higher) plus (B) the Executive’s Target Annual Cash
Incentive Compensation for the then-current year; and

 

(ii)      except as otherwise expressly provided in any applicable option
agreement or other stock-based award agreement, all stock options and other
stock-based awards held by the Executive that are subject to time-based vesting
shall immediately accelerate and become fully exercisable and/or nonforfeitable
as of the Date of Termination; and

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (a) 12 months following the date of termination, (b) the
end of the Executive’s COBRA health continuation period or (c) the date the
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and the
Executive’s eligibility for any such benefits shall be promptly reported by the
Executive to the Company), in an amount equal to the monthly employer
contribution that the Company would have made to provide health insurance to the
Executive if the Executive had remained employed by the Company; and

 

6

--------------------------------------------------------------------------------

 

 

(iv)     The amounts payable under this Section 5(a) shall be paid or commence
to be paid within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

(b)     Additional Limitation.

 

(i)     Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 

(ii)     For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(iii)     The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made, at the expense of the
Company, by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

7

--------------------------------------------------------------------------------

 

 

(c)     Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

(ii)     the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

(iii)     the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

8

--------------------------------------------------------------------------------

 

 

6.     Section 409A.

 

(a)     Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)     All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)     To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)     The parties intend that this Agreement will be administered either to
comply with the applicable requirements of Section 409A of the Code or satisfy
the requirements of an applicable exception thereto. To the extent that any
provision of this Agreement is ambiguous as to its compliance with the preceding
sentence the provision shall be construed in such a manner so that all payments
under such provision either comply with the applicable requirements of Section
409A of the Code or satisfy the requirements of an applicable exception thereto.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). Whenever a
payment under this Agreement specifies a payment period, the actual date of
payment within such specified period shall be within the sole discretion of the
Company, and the Executive shall have no right (directly or indirectly) to
determine the year in which such payment is made. With regard to any payments to
be made in accordance with the payroll schedule of the Company, in the event of
any change in the payroll schedule of the Company, each installment or payment
to be made under this Agreement shall be made (according to such new payroll
schedule) within thirty (30) days of the payroll date that would apply pursuant
to the payroll schedule in effect on the Effective Date.

 

9

--------------------------------------------------------------------------------

 

 

(e)     The parties agree that this Agreement shall be amended, as reasonably
requested by either party, and as necessary to fully comply with the applicable
provisions of Section 409A of the Code and all related rules and regulations or
to satisfy the requirements of an applicable exception thereto in order to
preserve the intended economics of the payments and benefits provided to the
Executive hereunder.

 

(f)     The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

7.     Confidential Information and Cooperation.

 

(a)     Restrictive Covenants Agreement. The terms of the Confidential
Information and Invention Assignment Agreement, dated as of the date hereof (the
“Restrictive Covenants Agreement”), between the Company and the Executive,
attached hereto as Exhibit A, continue to be in full force and effect and are
incorporated by reference in this Agreement. The Executive hereby reaffirms the
terms of the Restrictive Covenants Agreement as material terms of this
Agreement.

 

(b)     Third-Party Agreements and Rights. The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company,
excluding any such claims or actions brought or asserted by the Company against
Executive. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 7(c) including reasonable attorney fees for the services of a
lawyer of Executive’s choice, as approved by the Board, which approval shall not
be unreasonably delayed or withheld. In addition, the Company shall pay
Executive a per diem fee equal to Executive’s daily rate of compensation at the
time of the cessation of Executive’s employment with the Company hereunder
(based on the Base Salary then in effect), for each day that Executive is
required to provide assistance to the Company.

 

(d)     Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Restrictive Covenants Agreement or
this Section 7, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company. In addition,
in the event the Executive breaches the Restrictive Covenants Agreement of this
Section 7 during a period when the Executive is receiving severance payments
pursuant to Section 4 or Section 5, the Company shall have the right to suspend
or terminate such severance payments. Such suspension or termination shall not
limit the Company’s other options with respect to relief for such breach and
shall not relieve the Executive of the Executive’s duties under this Agreement.

 

(e)     Protected Disclosures and Other Protected Action. Nothing contained in
this Agreement limits the Executive’s ability to file a charge or complaint with
any federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of the Restrictive Covenants Agreement apply to truthful testimony in
litigation. If the Executive has executed the Separation Agreement and if (i)
Executive files any charge or complaint with any Government Agency and if the
Government Agency pursues any claim on the Executive’s behalf, or (ii) any other
third party pursues any claim on the Executive’s behalf, the Executive waives
any right to monetary or other individualized relief (either individually, or as
part of any collective or class action); provided that nothing in this Agreement
limits any right the Executive may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission.

 

(f)     Conflict. If there is a conflict between the Restrictive Covenants
Agreement and this Agreement, this Agreement controls, provided that the
Executive’s obligations under the Restrictive Covenant agreement should be read
in conjunction with Executive’s obligations hereunder to effect the greatest
restriction possible.

 

11

--------------------------------------------------------------------------------

 

 

8.     Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the state and federal courts of the State of Colorado. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

9.     Integration. Subject to paragraph 7(f), this Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties concerning such subject
matter, including the Prior Agreement, provided that the Restrictive Covenants
Agreement remains in full force and effect.

 

10.     Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

11.     Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after the Executive’s termination of employment but prior to
the completion by the Company of all payments due the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to the Executive’s death
(or to the Executive’s estate, if the Executive fails to make such designation).

 

12.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.     Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

 

14.     Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

15.     Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

12

--------------------------------------------------------------------------------

 

 

16.     Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

17.     Governing Law. This Agreement shall be construed under and be governed
in all respects by the laws of the State of Colorado, without giving effect to
the conflict of laws principles thereof.

 

18.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

19.     Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

 

20.     Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

21.     Legal Counsel. The Executive hereby acknowledges that the Executive has
been advised prior to execution of this Agreement, to seek the advice of legal
counsel and has retained and sought the advice of legal counsel in connection
with this Agreement. Subject to execution of this Agreement and related
documentation by the parties, the Company shall reimburse the Executive for
legal fees paid by the Executive, but only up to $10,000, for such legal
counsel’s review and advice in respect hereof; provided, that the Executive
shall provide reasonable documentation in support thereof. The Executive hereby
acknowledges that the Executive has carefully reviewed this Agreement, that the
Executive knows and understand the terms of the Agreement, that the Executive
has been given adequate time to consider whether to execute the Agreement, that
the Executive executed this Agreement knowingly and voluntarily as the
Executive’s own free act and deed, and that this Agreement was entered into
without fraud, duress or economic or other coercion.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

Viveve Medical, Inc.

 

 

 

 

 

 

By:

/s/ Patricia Scheller

 

 

Its:

Chief Executive Officer

 

 

 

 

 

  Executive             /s/ James G. Atkinson     James G. Atkinson  

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Restrictive Covenants Agreement

 

 

--------------------------------------------------------------------------------

 

 

VIVEVE, INC.

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

As contemplated in my employment agreement with Viveve, Inc., as a condition of
my employment with Viveve, Inc. and its subsidiaries, (collectively, the
“Company”), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by Company, I agree to
the following:

 

1.     Confidential Information.

 

A.     Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company, except under a non-
disclosure agreement duly authorized and executed by the Company. I understand
that “Confidential Information” means any non-public information that relates to
the actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information. I further understand that Confidential Information does not include
any of the foregoing items which have become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof.

 

B.     Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

C.     Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

2.     Inventions.

 

A.     Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company and to which I have any right, title, or interest (collectively
referred to as “Prior Inventions”), which belong to me, which relate to the
Company’s proposed business, products or research and development, and which are
not assigned to the Company hereunder; or, if no such list is attached, I
represent that there are no such Prior Inventions. If in the course of my
employment with the Company, I incorporate into a Company product, process or
service a Prior Invention owned by me or in which I have an interest, I hereby
grant to the Company a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Invention as part of or in connection with such product, process or service, and
to practice any method related thereto.

 

 

--------------------------------------------------------------------------------

 

 

B.     Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 2.F
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectible by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.

 

C.     Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

D.     Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

E.     Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

 

 

--------------------------------------------------------------------------------

 

 

F.     Exceptions to Assignment. This Agreement does not obligate me to assign
to the Company any Invention which, in the sole judgment of the Company,
reasonably exercised, was or is developed entirely on my own time and does not
relate to the business efforts or research and development efforts in which,
during the period of my employment, the Company actually is engaged or
reasonably would be engaged, and does not result from the use of premises or
equipment owned or leased by the Company or of the Company’s Confidential
Information. However, I will also promptly disclose to the Company any such
Inventions for the purpose of determining whether they qualify for such
exclusion.

 

3.     Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation or
consulting directly related to the business in which the Company is now involved
or becomes involved during the term of my employment, nor will I engage in any
other activities that conflict with my obligations to the Company.

 

4.     Returning Company Documents and Property. I agree that, at the time my
employment with the Company ends for any reason, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
me pursuant to my employment with the Company or otherwise belonging to the
Company, its successors or assigns, including, without limitation, those records
maintained pursuant to Section 2.D. In the event of the termination of my
employment for any reason, I agree to sign and deliver the “Termination
Certification” attached hereto as Exhibit B.

 

5.     Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement. Notification to
my new employer will not include information regarding my compensation, option
grants, benefits or severance arrangements.

 

 

6.     Non-Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
myself or for any other person or entity.

 

7.     Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit C hereto.

 

8.     Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

 

 

--------------------------------------------------------------------------------

 

 

9.     Remedies Upon Breach. I understand that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
the Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond to the extent
permitted by applicable law.

 

10.     General Provisions.

 

A.     Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Colorado. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Colorado for
any lawsuit filed there against me by the Company arising from or relating to
this Agreement.

 

B.     Entire Agreement. This Agreement, together with the Employment Agreement,
sets forth the entire agreement and understanding between the Company and me
relating to the subject matter herein and supersedes all prior discussions or
representations between us including, but not limited to, any representations
made during my interview(s) or relocation negotiations, whether written or oral.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the
President of the Company and me. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

 

C.     Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

D.     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. There are no intended
third-party beneficiaries to this Agreement, except as expressly stated.
Notwithstanding anything to the contrary herein, the Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of the Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise and such successor or
assignee will have rights to enforce this Agreement, and I hereby consent to
such assignment. I expressly consent to be bound by the provisions of this
Agreement for the benefit of the Company and for any parent, subsidiary or
affiliate of the Company to whose employ I may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer. In the
event of any such transfer of my employment and/or assignment of this Agreement
to any parent, subsidiary, affiliate, successor or assign of the Company,
references to the “Company” in this Agreement shall mean and include the Company
(as defined above) and such applicable parent, subsidiary, affiliate, successor
or assign.

 

 

--------------------------------------------------------------------------------

 

 

E.     Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of my employment with the Company.

 

F.     Protected Disclosures and Other Protected Actions. Nothing contained in
this Agreement limits my ability to file a charge or complaint with any federal,
state or local governmental agency or commission (a “Government Agency”).  In
addition, nothing contained in this Agreement limits my ability to communicate
with any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including my ability
to provide documents or other information, without notice to the Company, nor
does anything contained in this Agreement apply to truthful testimony in
litigation.  If I file any charge or complaint with any Government Agency and if
the Government Agency pursues any claim on my behalf, or if any other third
party pursues any claim on my behalf, I waive any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action); provided that nothing in this Agreement limits any right I may
have to receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission.

 

G.     Defend Trade Secrets Act. I acknowledge receipt of the following notice
under 18 U.S.C § 1833(b)(1): “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.”

 

(signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

 

Date:

 February 27, 2018

 

 

/s/ James G. Atkinson

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

                                James G. Atkinson           Name of Employee
(typed or printed)                          

 

 

Accepted and Agreed to:

 

 

Viveve, Inc.

 

 

/s/ Patricia Scheller                                               

By:      Patricia Scheller

Its:       Chief Executive Officer

Dated: February 27, 2018

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A 

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date  

Identifying Number or Brief

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

____  No inventions or improvements

 

____  Additional Sheets Attached

 

 

Signature of Employee:                                                          
   

 

Print Name of Employee:                                                        
  

 

Date:                                                                           
               

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

VIVEVE, INC.

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Viveve, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Confidential Information, and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know- how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.

 

 

Date:                                                                           
               

 

 

 

 

(Employee’s Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

    (Type/Print Employee’s Name)  

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C 

 

VIVEVE, INC.

CONFLICT OF INTEREST GUIDELINES

 

It is the policy of Viveve, Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.

 

1.     Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information and Invention
Assignment Agreement elaborates on this principle and is a binding agreement.)

 

2.     Accepting or offering substantial gifts, excessive entertainment, favors
or payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

 

3.     Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

 

4.     Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.

 

5.     Initiating or approving any form of personal or social harassment of
employees.

 

6.     Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

 

7.     Borrowing from or lending to employees, customers or suppliers.

 

8.     Acquiring real estate of interest to the Company.

 

9.     Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

 

10.     Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

 

 

--------------------------------------------------------------------------------

 

 

11.     Making any unlawful agreement with distributors with respect to prices.

 

12.     Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

 

13.     Engaging in any conduct which is not in the best interest of the
Company.

 

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 